Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered May 14, 2014. The order denied the motion of defendants Phillip C. Fournier, Fournier Enterprises, Inc., and Cope Bestway Express, Inc., doing business as Bestway Distribution Service, to preclude plaintiff from presenting testimony of Stephanie P. Messina or, in the alternative, to compel plaintiff’s counsel to produce a copy of Stephanie P. Messina’s statement.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Scudder, P.J., Carni, Sconiers, Valentino and Whalen, JJ.